Citation Nr: 0935033	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of right 
wrist, thumb, and index finger injuries.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 
1984. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

This matter was previously before the Board in June 2006, at 
which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.

In July 2009, after certification of his appeal, the Veteran 
submitted to the Board additional evidence concerning his 
depression without a waiver of RO consideration of this 
evidence.  However, because the Board is granting service 
connection for depression, the Veteran is not prejudiced by 
the Board's initial consideration of this evidence.  
38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of 
depression.

2.  There is probative evidence of hospitalization for a 
psychiatric evaluation during service.

3.  There is probative evidence of a link between the 
Veteran's depression and his military service.

4.  There is medical evidence of a current diagnosis of a 
left knee disorder. 

5.  There is no evidence of a left knee injury or residuals 
thereof in service or for many years thereafter.

6.  There is probative evidence against a link between the 
Veteran's left knee disorder and his military service.

7.  There is medical evidence of a current diagnosis of a 
right hand disorder.

8.  There is no evidence of an injury to the right wrist, 
thumb, or index finger, or residuals thereof, during service 
or for many years thereafter.

9.  There is probative evidence against a link between a 
right hand disorder and the Veteran's military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
depression was incurred in active service.  38 U.S.C.A. §§ 
1110, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  Residuals of a left knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

3.  Residuals of right wrist, thumb, and index finger 
injuries were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in May 2003 and 
June 2006.  This letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Moreover, in the VCAA letter dated in June 2006, the RO 
further advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA 
notice pursuant to Dingess, supra, until after the rating 
decision on appeal; thus, there is a timing error as to the 
additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  In Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice, including Dingess notice, was 
provided after issuance of the initial AOJ decision in August 
2003.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in May 2003, 
followed by subsequent VCAA and Dingess notice in June 2006, 
the RO readjudicated the claim in an SSOC dated in July 2009.  
Thus, the timing defect in the notice has been rectified.  In 
any event, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, private treatment 
records as identified and authorized by the Veteran, and 
medical records from the Social Security Administration 
(SSA).  The RO also attempted to obtain from the National 
Personnel Records Center (NPRC) additional STRs identified by 
the Veteran, but was informed by the NPRC that all available 
STRs had already been forwarded to the RO.  The RO further 
attempted to obtain additional private treatment records 
identified by the Veteran, but those records were no longer 
available.  The Veteran and his representative also have 
submitted several statements in support of his claim.  
Further, he was provided with a VA examination in April 2009 
for the disabilities currently on appeal.  Therefore, there 
is no indication that any additional evidence remains 
outstanding; therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its June 2006 remand.  Specifically, the RO 
was instructed to provide the Veteran with VCAA notice as 
required by Dingess, supra; to obtain all relevant VA or 
private treatment records identified by the Veteran; to 
request from the NPRC additional STRs concerning the 
Veteran's in-service hospitalization for a psychiatric 
evaluation; and to provide the Veteran with orthopedic, 
neurological, and psychiatric examinations to determine the 
nature and etiology of any psychiatric, left knee, or right 
hand/wrist disorders.  The Board finds that the RO has 
complied with these instructions and that the April 2009 VA 
examination report substantially complies with the Board's 
June 2006 remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Depression

In this case, the Veteran asserts that his depression was 
diagnosed during service and that he was hospitalized for 
treatment for a psychiatric disorder while in service.  See 
the Veteran's claim dated in May 2003 and notice of 
disagreement (NOD) dated in November 2003.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, private treatment records indicate a 
diagnosis of major depression.  See private treatment records 
from Alliance Health Center dated in March 2003 and from 
Community Counseling Service dated in May 2003.  A recent VA 
psychiatric examination in April 2009 also found chronic mild 
depression.  See VA examination report dated in April 2009.  
Further, recent post-service VA treatment records also 
indicate a diagnosis of, and treatment for, depression.  
Thus, the evidence of record confirms that the Veteran 
currently has depression.

In-service, despite the Veteran's persistent assertions of a 
diagnosis of, and treatment for, a psychiatric disorder 
during service, a review of his STRs reveals no evidence of 
complaints of, or treatment for, any psychiatric disorder or 
mental health problems.  However, although the Veteran's 
separation examination report dated in March 1984 found no 
psychiatric problems or disorders, it also noted a two-week 
period of hospitalization at Shepard Air Force Base in 1978 
or 1979 for psychiatric evaluation, with no treatment.  

Post-service, treatment records reveal that the Veteran was 
first diagnosed with depression and received psychiatric 
treatment for depression in March 2003.  See private 
treatment records from Alliance Health Center dated in March 
2003.  Since then, the Veteran has received continuous 
treatment for depression and other problems, such as alcohol 
and drug abuse.  He also receives prescription medication for 
symptoms of depression.  See, e.g., VA treatment records 
dated from September 2003 to July 2006.  

As to a nexus between the Veteran's current depression and 
his active military service, the findings of the April 2009 
VA examiner provide strong evidence in favor of the claim.  
Specifically, upon a review of the claims file, the VA 
examiner noted that the Veteran received psychiatric 
evaluation at Shepard Air Force Base for two weeks in 1978.  
The VA examiner then concluded that the Veteran's depression 
was at least as likely as not related to active duty service.  
See VA examination report dated in April 2009.  Since there 
is no contrary medical examination of record, the Board finds 
that this report is entitled to great probative weight and 
provides evidence in favor of the claim for direct service 
connection.  

Thus, giving the Veteran the benefit of the doubt, 
service connection for depression is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, the Board notes that 
the precise nature and extent of his now service-connected 
depression is not before the Board at this time.  Only when 
the RO rates the depression will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).






B.  Residuals of a Left Knee Injury

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for residuals of a 
left knee injury, which he contends resulted from an injury 
to his left knee during basic training.  See the Veteran's 
claim dated in May 2003 and notice of disagreement (NOD) 
dated in November 2003.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a recent VA examination in April 2009 diagnosed 
the Veteran with left knee patella tendonitis.  See VA 
examination report dated in April 2009.  Thus, the evidence 
of record confirms that the Veteran currently has a left knee 
disorder.

In-service, despite the Veteran's persistent assertions that 
he sustained an injury to his left knee during basic 
training, a review of his STRs reveals no evidence of 
complaints of, or treatment for, any left knee injury or 
problems.  Significantly, the Veteran's separation 
examination report dated in March 1984 also noted no clinical 
abnormalities with his knees.  Overall, the absence of any 
symptoms of residuals of a left knee injury upon separation 
provides evidence against the claim.  However, the Board 
acknowledges that the Veteran is at least competent to report 
experiencing symptoms of such an injury during service.

Post-service, despite the Veteran's assertions that he has 
experienced problems with his left knee since service, 
treatment records reveal no complaints of, or treatment for, 
any problems with the left knee until a complaint of a 
swollen left knee in June 2009.  X-rays taken of the left 
knee in October 2003 and August 2004 also revealed no 
abnormalities.  See VA X-ray reports dated in October 2003 
and August 2004, and VA treatment record dated in June 2009.  
This treatment occurred over 25 years following discharge 
from service.  In this regard, the Federal Circuit Court has 
determined that such a lapse of time is an important factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Moreover, although he is competent to report experiencing 
symptoms related to residuals of a left knee injury since 
service, the Veteran's lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
problems with his left knee until decades after discharge 
from service.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
Therefore, the Board finds no evidence of a non-chronic left 
knee disorder or residuals of a left knee injury in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current left knee 
disorder and his active military service, the findings of the 
April 2009 VA examiner provide strong evidence against the 
claim.  Specifically, the VA examiner provided a detailed 
examination of the Veteran's left knee and concluded that his 
patella tendonitis was not related to service because there 
was no indication of an in-service injury.  See VA 
examination report dated in April 2009.  

The Board notes that the April 2009 VA examiner had indicated 
in the VA examination report that the Veteran's right knee 
patella tendonitis, rather than his left knee patella 
tendonitis, was not caused by an in-service injury.  However, 
this appears to be a typographical error in light of the fact 
that the Veteran's right knee was not a subject of the claim 
and was not even considered by the VA examiner during the 
examination.  There was no mention of the Veteran's right 
knee in the VA examination report until that point.  See VA 
examination report dated in April 2009.  For this reason, the 
Board finds that the April 2009 VA examination report is of 
probative value.  Since there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides negative 
evidence against the claim for direct service connection.  

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
claim for service connection for residuals of a left knee 
injury, as they reveal a left knee disorder that began years 
after service with no connection to service. 

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced residuals of a left knee injury 
over time, he is not competent to render an opinion as to the 
medical etiology of any left knee disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

C.  Residuals of Right Arm, Thumb, and Index Finger Injuries

The Board now turns to analysis of the evidence for the 
Veteran's claim for service connection for residuals of right 
arm, thumb, and index finger injuries, which he contends were 
incurred during service when the door of an aircraft closed 
on his right wrist.  See the Veteran's claim dated in May 
2003.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a recent VA examination in April 2009 diagnosed 
the Veteran with possible carpel tunnel syndrome, right hand 
sensory axonal polyneuropathy, and a right hand nerve injury.  
See VA joints, neurological, and peripheral nerves 
examination reports dated in April 2009.  Thus, the evidence 
of record confirms that the Veteran currently has a right 
hand disorder.

In-service, despite the Veteran's persistent assertions that 
he sustained an injury to his right arm and fingers during 
service, a review of his STRs reveals no evidence of 
complaints of, or treatment for, any injury to the right arm, 
wrist, hand, or fingers.  Significantly, the Veteran's 
separation examination report dated in March 1984 also noted 
no clinical abnormalities with his right arm, wrist, hand, or 
fingers.  Overall, the absence of any residuals of injuries 
to the right arm, thumb, or index finger upon separation 
provides evidence against the claim.  However, the Board 
acknowledges that the Veteran is at least competent to report 
experiencing symptoms of such injuries during service.

Post-service, despite the Veteran's assertions that he has 
experienced problems with his right arm, thumb, and index 
finger since service, treatment records reveal no complaints 
of, or treatment for, any such problems.  An X-ray taken of 
the right wrist in August 2004 revealed mild narrowing 
involving radiocarpal and intercarpal joint spaces, but no 
other abnormalities were noted.  See VA X-ray report dated in 
August 2004.  Furthermore, the Veteran was not diagnosed with 
any right hand disorder until April 2009.  See VA examination 
report dated in April 2009.  This diagnosis occurred over 25 
years following discharge from service.  In this regard, as 
noted above, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson, 
230 F.3rd at 1333.  Moreover, although he is competent to 
report experiencing symptoms related to residuals of right 
arm, thumb, and index finger injuries since service, the 
Veteran's lay statements as to continuity of symptomatology 
are outweighed by the available medical evidence showing no 
complaints or objective indication of any problems with his 
right upper extremity until decades after discharge from 
service.  See Barr, 21 Vet. App. at 310; Buchanan, 451 F.3d 
at 1337.  Therefore, the Board finds no evidence of a non-
chronic right hand disorder or residuals of right arm, thumb, 
and index finger injuries in service with continuity of 
symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current right hand 
disorder and his active military service, the findings of the 
April 2009 VA examiner provide strong evidence against the 
claim.  Specifically, the VA examiner provided a detailed 
examination of the Veteran's right upper extremity, hand, and 
fingers, and concluded that his right hand disorder was not 
related to service because there was no indication of any in-
service injuries to his right arm, thumb, or index finger.  
See VA examination report dated in April 2009.  

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
claim for service connection for residuals of right wrist, 
thumb, and index finger injuries, as they reveal a right hand 
disorder that began years after service with no connection to 
service. 

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced residuals of right arm, thumb, 
and index finger injuries over time, he is not competent to 
render an opinion as to the medical etiology of any right 
hand disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 
1 Vet. App. at 53.


ORDER

Service connection for depression is granted. 

Service connection for residuals of a left knee injury is 
denied.

Service connection for residuals of right wrist, thumb, and 
index finger injuries is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


